Name: 96/43/EC: Commission Decision of 12 December 1995 approving the programme for the eradication of rabies for 1996 presented by Luxembourg and fixing the level of the Community's financial contribution (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  information and information processing;  Europe;  agricultural policy;  management;  EU finance
 Date Published: 1996-01-22

 Avis juridique important|31996D004396/43/EC: Commission Decision of 12 December 1995 approving the programme for the eradication of rabies for 1996 presented by Luxembourg and fixing the level of the Community's financial contribution (Only the French text is authentic) Official Journal L 016 , 22/01/1996 P. 0003 - 0003COMMISSION DECISION of 12 December 1995 approving the programme for the eradication of rabies for 1996 presented by Luxembourg and fixing the level of the Community's financial contribution (Only the French text is authentic) (96/43/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Council Decision 94/370/EC (2), and in particular Article 24 thereof,Whereas Council Decision 90/424/EEC provides for the possibility of financial participation by the Community in the eradication and surveillance of rabies;Whereas it is now desirable to introduce full-scale eradication measures in infected Member States and adjacent third countries in order to prohibit the re-entry of rabies;Whereas by letter, Luxembourg has submitted a programme for the eradication of rabies;Whereas after examination of the programme it was found to comply with all Community criteria relating to the eradication of the disease in conformity with Council Decision 90/638/EEC on laying down Community criteria for the eradication and monitoring of certain animal diseases (3), as amended by Council Directive 92/65/EEC (4);Whereas this programme appears on the priority list of programmes for 1996 for the eradication and surveillance of animal diseases which can benefit from financial participation from the Community and which was established by Decision 95/434/EC (5);Whereas in the light of the importance of the programme for the achievement of Community objectives in the field of animal health, it is appropriate to fix the financial participation of the Community at 50 % of the costs incurred by Luxembourg up to a maximum of ECU 80 000;Whereas a financial contribution from the Community shall be granted in so far as the actions provided for are carried out and provided that the authorities furnish all the necessary information within the time limits provided for;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The programme for the eradication of rabies presented by Luxembourg is hereby approved for the period from 1 January to 31 December 1996.Article 2Luxembourg shall bring into force by 1 January 1996 the laws, regulations and administrative provisions for implementing the programme referred to in Article 1.Article 31. Financial participation by the Community shall be at the rate of 50 % of the costs of implementing the programme by Luxembourg up to a maximum of ECU 80 000.2. The financial contribution of the Community shall be granted subject to:- forwarding a report to the Commission every three months on the progress of the programme and the costs incurred,- forwarding a final report on the technical execution of the programme accompanied by justifying evidence as to the costs incurred by 1 June 1997 at the latest.Article 4This Decision is addressed to the Grand Duchy of Luxembourg.Done at Brussels, 12 December 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 19.(2) OJ No L 168, 2. 7. 1994, p. 31.(3) OJ No L 347, 12. 12. 1990, p. 27.(4) OJ No L 268, 14. 9. 1992, p. 54.(5) OJ No L 256, 26. 10. 1995, p. 57.